Title: To Alexander Hamilton from James Reynolds, 24 August 1792
From: Reynolds, James
To: Hamilton, Alexander



Honored Sir.
Philadelphia 24th. August. 1792.

When I Conversed with you last I mentioned that I was going to moove. Sence that I have mooved I have taken a very convenant house for a boarding house. but being disappointed in receiving Some money. put it intirely out of my power to furnish the house I have taken. I have four genteal boarders will come to live with me. as soon as I Can get the Rooms furnished. dear Sir this is my Setuvation. I am in no way of business. the Cash last len me. inable me to pay my Rent. and Some little debts I had Contracted for my Familys youse. now sir if I Can ask a favour once more of the loan of two Hundred dollars. I will give you Surity of all I process. for the payment of what I owe you. without your assistance. this time I dont know what I shall do. Mrs. Reynolds and myself has made a Calculation. and find with that much money will inable us to take in four boarders. and I am in hopes in the mean will. something will turn up in my favour. which will inable me to help myself and famy. dear Sir your Complying with the above will for ever, lay me under the greatist Obligation to you and I will. you may Rest ashured. Repay it again as soon as its in my power.
I am Honored Sir with   Respect your most Obedt.   and Humble Servt.

James ReynoldsVine Street No. 161 Second doorfrom the Corner of fifth Street.
Alexr. Hamilton Esqr.

